Citation Nr: 1333747	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 4, 2008, for service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1970 to February 1974, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for tinnitus effective September 4, 2008, and reopened and then denied on the merits a claim of service connection for a low back disability.  Based on the Veteran's residence, jurisdiction over the claims now rests with the Roanoke, Virginia, RO.

The issues have been recharacterized to reflect the allegations of the Veteran and the correct procedural posture of the claims.  The RO reopened the previously denied back claim and considered the merits, but irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for tinnitus was denied in a July 2007 rating decision, on the basis that there was no current diagnosis of tinnitus or a showing of a nexus to service.

2.  In September 2007, VA treatment records not previously considered by agency decision makers, but which were constructively of record, reflect a diagnosis of tinnitus and a positive nexus opinion.

3.  In a July 2007 rating decision, service connection for a lumbar spine disability was denied on the grounds that no nexus between service and current disability was shown; the denial became final in July 2008.

4.  Evidence received since July 2007 was not previously considered by agency decision makers, is not cumulative or redundant of other evidence of record, relates to the unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of February 1, 2007, for the grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(b), 3.400 (2013).

2.  The July 2007 denial of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  The criteria for reopening of a previously denied claim of service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issues decided here, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Earlier Effective Date

Service connection for tinnitus was granted in the April 2009 rating decision on appeal.  The effective date of the grant, September 4, 2008, reflects the date of receipt of a request for reconsideration of a claim denied in July 2007.  As the request was received outside the one year appeal period, the RO determined that reconsideration was not appropriate, and accepted the correspondence as a reopened claim.  38 C.F.R. § 20.302.

Applicable regulations provide that the effective date for a grant of compensation benefits will generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  No "special case," as with claims received within one year of separation from service, applies.  38 C.F.R. § 3.400(b)(i).  This rule applies in connection with original claims.  For claims granted after reopening, the date of receipt of the reopened claim controls.  38 C.F.R. § 3.400(q)(2).

The Veteran alleges that the grant of service connection for tinnitus, however, did not arise from a reopened claim; he argues that the July 2007 denial never became final, and therefore the date of receipt of his original claim, February 1, 2007, should control under the general rule.

Until the expiration of the one year period following a decision, the decision is not final and must be considered pending.  38 C.F.R. § 20.302.  A Veteran has a right to consideration of all relevant evidence submitted in connection with his claim.  38 C.F.R. § 3.103(d).  Regulations provide that where new and material evidence is received within one year of a decision, the newly submitted evidence must be considered as part of the pending claim.  38 C.F.R. § 3.156(b).  The Veteran argues here that new and material evidence was received by VA within one year of the July 2007 denial of tinnitus, and hence the eventual grant of benefits based at least in part on that evidence arose out of his original February 1, 2007, claim.

There is no dispute that the evidence in question, treatment records from Dr. SRH at the Tri Area Health Clinic (TAHC) for the period of July 2007 to September 2007, are new and material.  They were not created at the time of the July 2007 decision, and were not considered by agency decision makers.  Further, the entry of a medical diagnosis of tinnitus and the positive nexus opinion offered by the doctor directly address and refute the bases for the July 2007 denial.

However, the submission of the printed records by the Veteran was not accomplished until October 2008, well beyond the one year appeals period.  The Veteran's representative at the time appears to have had some health problems which interfered with his timely submission of the documents.  The RO determined that because the records were received by VA after July 2008, they did not require reconsideration of the July 2007 decision.

The Veteran observes, though, that at the time the records were created, the TAHC was in fact a VA facility, contracted as a community based outpatient clinic (CBOC).  Records indicate the contract for that service expired soon after September 2007, but the fact remains that the September 2007 progress note from Dr. SRH is a VA record.  As the Veteran has observed, the records printed directly from the VA medical center include the TAHC note in its entirety, dated the same day.

VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  This means that as soon as the TAHC record diagnosing tinnitus and relating it to service was created, it must be considered part of the record.  VA was constructively and actually in possession of it.

Therefore, new and material evidence was received within a year of the July 2007 decision, and must be considered as part of the original claim which prompted that decision.  38 C.F.R. § 3.156(b).  Accordingly, the grant of service connection for tinnitus arises out of the original claim filed by the Veteran in February 2007.

The effective date assigned must reflect receipt of that claim, and an earlier effective date of February 1, 2007, is warranted.

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a low back disability, described as lumbar spondylosis and claimed as a back injury and arthritis, was denied in the July 2007 rating decision as well.  The RO found that although the evidence of record showed an in-service injury and a current spine disability, no nexus between the two was established.  Such evidence consisted of service treatment and personnel records, private medical records, VA treatment records, photographs of the Veteran in Vietnam, and statements from friends of the Veteran who knew him before, during, and after service.

The same TAHC records from July to September 2007, which were new and material with regard to the tinnitus claim, are not new and material with respect to the low back claim.  The doctors merely repeated the already considered allegations of the Veteran regarding a nexus and his history of chronic back pain.  Mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  They also merely confirm the already established presence of a current disability.  The TAHC records are therefore cumulative and redundant of evidence already of record, and are not new or material.  Unlike with tinnitus, they do not require reconsideration of the July 2007 decision, and the denial therefore became final in July 2008.

However, in June 2009, the Veteran's father submitted a previously unconsidered statement describing his personal observations regarding his son's back problems and complaints since service.  This independent account is not merely repetitive of the Veteran's own statements, and must be considered new.

Further, the statement addresses the continuity of back symptomatology since service.  As one of the claimed conditions is arthritis, a listed chronic disease subject to presumptive service connection, a nexus to service may be established by a showing of competent and credible evidence of continuity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The new evidence therefore addresses an unestablished fact, and is material.

New and material evidence having been received, the RO properly reopened the previously denied claim of service connection for a thoracolumbar spine disability.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.






	(CONTINUED ON NEXT PAGE)

ORDER

An earlier effective date of February 1, 2007, for the grant of service connection for tinnitus is granted.

Reopening of the previously denied claim of service connection for a thoracolumbar spine disability is warranted; to this extent only, the appeal is granted.


REMAND

Remand is required with regard to the merits of the claim of service connection for a thoracolumbar spine disability, for compliance with the duty to assist the Veteran in substantiating his claim.  That duty includes providing an examination when necessary for adjudication of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has alleged a back injury in service under combat conditions.  Further, he has provided an independent account from another service member corroborating his account of injury during a night attack on a security patrol, as well as statements from friends and family indicating that some injury occurred in service.  Even if the Veteran's statements were not subject to the combat presumption, which provides that an uncorroborated and uncontradicted statement of combat events by a Veteran is sufficient evidence of the occurrence of those events, the evidence of record tends to show that the alleged event occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  As repeatedly noted by the RO, the fact of in-service injury, as described, must be accepted.

Current treatment records clearly establish current spine diagnoses, including disc disease, scoliosis of the thoracic spine, and lumbar arthritis.  Finally, the Veteran and his friends and family competently report continuation of back problems since service, indicating the possibility of a nexus to service.  However, given the absence of documentation of any back problems in service following injury, and in fact the denial of such, the question of nexus cannot be settled.  Examination and a medical opinion are therefore required on remand.

Further, updated VA treatment records may be beneficial to the claim and should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Salem, Virginia, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2009 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  After completion of the above, schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner should identify all current disabilities of the thoracolumbar spine, and must opine as to whether it is at least as likely as not that any such is caused or aggravated by service.

The examiner must be informed that the fact of injury in Vietnam when jumping out of a jeep is established, as is immediate treatment at a dispensary for a "pulled muscle."

A full and complete rationale for all opinions expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


